Citation Nr: 1612684	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent beginning March 1, 2016, for a total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A June 2015 rating decision granted a temporary total rating of 100 percent following left knee replacement surgery from January 15, 2015 to February 29, 2016, and assigned a 30 percent rating effective March 1, 2016.  A September 2015 Board Decision increased the Veteran's left knee disability rating from 10 percent and granted a 20 percent rating for instability and a separate 20 percent rating for frequent episodes of locking, pain and effusion into the joint for the earlier stages on appeal.  The June 2015 Board decision then remanded the case for additional development. 
 
The Board explained that Under Diagnostic Code 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Diagnostic Code 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of tibia and fibia), with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

As the May 2015 VA examination report reflected the severity of impairment of the left knee disability during the one year period following total knee replacement surgery, the Board found that an additional examination is warranted closer to the expiration of the one year period of convalescence to assess the nature and extent of impairment of the Veteran's left knee disability status post total knee replacement.  Therefore, the claim was remanded for an additional VA examination and for procurement of any updated records pertinent to the claim.

A close review of the record does not show that any of the development requested in the Board's September 2015 remand has been completed.  It does not appear that the Veteran has been scheduled for a VA examination, and his more recent VA treatment records have also not been associated with the claims file.  Therefore, the Board has no recourse but to remand the claim again to ensure that the previously requested development is completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the names and addresses of all VA and non-VA healthcare providers treating him for a left knee disability since his total knee replacement surgery.  After receiving this information and any necessary releases, contact the named healthcare providers and obtain copies of the related treatment records which are not already in the claims folder.

2. Thereafter, schedule the Veteran for a VA examination for the purpose of determining the nature and severity of his left knee disability status post total knee replacement.  

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and, to the extent possible, should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner also should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given.  


3. After completing the actions necessary to comply with the requests of this remand, readjudicate the claim of entitlement to an evaluation in excess of 30 percent beginning March 1, 2016 for a total left knee replacement.  If the benefit sought remains denied, issue a Supplemental Statement of the Claim (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






